DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 4/14/2022, wherein:
Claims 1-11 are currently pending; and
Claims 1-8, 10, and 11 have been amended. 
Claim Objections
Claim 1 objected to because of the following informalities:  
In line 4 of claim 1, the phrase “lighting fixtures,” should be replaced with “lighting fixtures; and”
In line 10 of claim 1, the phrase “first pump;” should be replaced with “first pump; and.” 
In line 13 of claim 1, the phrase “the first pump;” should be replaced with “the first pump; and”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation (BRI) of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“a heat storing system for storing the heat reclaimed by the heat recovery arrangement” - a water tank - page 8, lines 5-8.
Claim 5:
“a coupler” - Merriam-Webster Dictionary defines a “coupler” as “1: one that couples.” Since the structure(s) forming a coupler are indeterminable from the claim and the accepted definition, the term is interpreted to be a generic placeholder invoking 35 USC 112(f). The disclosure defines the “coupler” as a mechanical and/or magnetic coupling assembly included integrally in the mounting frame, or for example with separate coupling springs, etc. - page 4, lines 13-34.  
Claim 9:
“a vacuum space for absorbing therein the water condensed on the conduit profile’s surface” - See 35 USC 112(a) rejection below.
Claim 11:
a coupling arrangement configured to couple the conduit profile to the indoor cultivation facility and/or with a coupling arrangement for fastening the conduit profile to an implement intended for the irrigation of plants. - Merriam-Webster Dictionary defines a “coupling” as “2: a device that serves to connect the ends of adjacent parts or objects.” and an “arrangement” as “3: something made by arranging parts or things together.” Since the structure(s) forming a coupling arrangement are indeterminable from the claim and the accepted definition, the term is interpreted to be a generic placeholder invoking 35 USC 112(f). The disclosure defines the “coupler”- See 35 USC 112(a) rejection below.
an implement intended for the irrigation of plants - a mist nozzle - page 16, lines 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites that “the conduit profile of the cooling manifold defines a vacuum space therein for absorbing therein the water condensed on the conduit profiles surface.” As outlined above, “a vacuum space” is interpreted to be a generic placeholder and “for absorbing therein the water condensed on the conduit profiles surface.” is interpreted to be a functional recitation. As there is insufficient structure for performing the function recited, the limitation is interpreted to invoke 35 USC 112(f). From a review of the originally filed disclosure, the claimed limitation is only recited verbatim in the specification and is shown in cross section in Fig. 5d as A without any further description of what A comprises. The cross section is merely a circle such that it is unclear if it extends the entire length of the manifold or is limited to a particular size, and there are two parallel lines that appear to extend from the interior to outside the conduit with no explanation, such that it is not clear if the space is sealed with respect to the external environment or not (e.g. the internal vacuum space  has hole(s), slot(s), etc. between the interior space and the conduits outer surface such that water is sucked from the exterior surface into the interior vacuum space when the pressure in the facility, outside the conduit, is higher than the pressure inside the vacuum space). There is no explanation as to whether this “vacuum space” is a physical space within the manifold which is placed under vacuum and sealed, if the space is connected to a vacuum pump, or if it functions in some other manner. Furthermore, if the space is placed under a vacuum, it is unclear how water condensed on the conduit profile’s surface would be absorbed into the space or what structure(s) provides such function when it appears as though the water is described as being condensed on the outer surface of manifold and the vacuum space is internal. If the vacuum space is not open to the external environment, how does water get from the outside of the manifold in which the space is located to inside? If the vacuum space as illustrated in Fig. 5d has a hole or slot therein, how is a vacuum pulled or maintained on this space if it is in communication with the external environment? What is the pressure differential between the environment and the vacuum space if it is defined as an “underpressure space” in view of the literal translation from Finnish? What does the pressure need to be to absorb condensate into the space? For at least these interrogatives being unanswered by a review of the disclosure, Applicant has failed to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Claims 10 and 11 each draw dependency from claim 9 and incorporate the same limitations lacking adequate written description. Each of claims 10 and 11 is rejected for at least the same rationale outlined above with respect to claim 9. 
Claim 11 has been amended to recite that the conduit profile is provided with “a coupling arrangement configured to couple the conduit profile to the indoor cultivation facility and/or with a coupling arrangement for fastening the conduit profile to an implement intended for the irrigation of plants.” First, note the 35 USC 112(b) rejection of claim 11 below. As outlined above, the term “coupling arrangement” is being interpreted to invoke 35 USC 112(f). In view of the Applicant’s Remarks filed on 1/3/2022, a coupler (now a coupling arrangement) configured to couple the conduit profile to the cultivation facility is alleged to be illustrated in Fig. 5d and recited in paragraph [0040] to be reference character E1. Applicant alleges on page 6 of the Remarks that E1 is a threaded hole and a corresponding bolt or the like, and that the term “coupler” is similar to the term “fastener,” which one of ordinary skill in the art would understand to include several structures such as a screw, nail, etc. First, the originally filed disclosure never recites the term “coupler,” “bolt,” or “threaded hole.” Second, the “coupler” is being described with respect to a conduit profile of a cooling manifold. As a cooling manifold conduit is a structure used in a heating and cooling system, the term “coupler” has a specific definition in the heating, ventilation, and air conditioning (HVAC) art. A “coupler” is defined in the HVAC art as “a very short length of pipe or tube, with a socket at one or both ends that allows two pipes or tubes to be joined, welded (steel), brazed or soldered (copper, brass etc.) together.” As pointed out by the Applicant, the “coupler” is supposedly a bolt and threaded hole, however, Fig. 5d does not make it clear what E1 is intended to point to, and if it includes both the alleged bolt and the threaded hole. Third, even assuming the coupler is a bolt and a threaded hole, there is no explanation as to how that coupler is used to couple the conduit to the cultivation facility. Fourth and most importantly, claim 11 has been amended to remove a coupling arrangement for securing and/or a coupling arrangement for fastening. Claim 11 now recites only a single “coupling arrangement” which is configured to couple the conduit profile to the indoor cultivation facility and/or with a coupling arrangement for fastening the conduit profile to an implement intended for the irrigation of plants. As outlined above, the implement intended for irrigation of plants is interpreted under 35 USC 112(f) as a mist nozzle. If Applicant is again granted their preferred but not fully supported interpretation of Fig. 5d, the mist nozzle would appear to be the horizontal, cross-shaped structure on the right hand side. If one were to interpret the nozzle as having a threaded end that screws into a corresponding threaded hole in the conduit profile, “a coupler arrangement” configured to couple said nozzle to said profile would then appear to just be a threaded hole. Applicant’s previous assertions as to support in the figures for “coupler arrangement” being similar to “fastener” and specifically incorporate both the threaded hole and threaded fastener is therefore not applicable to both instances of the terms usage. Furthermore, nowhere in the originally filed disclosure is a single coupling arrangement, coupler, or threaded hole recited as being configured to allow fastening of the profile to both the facility and a mist nozzle simultaneously, or even interchangeably. A review of Fig. 5d shows that there are two independent and distinct coupling arrangements, E1 and E2, wherein E2 is larger than E1, E2 is inserted into a mist irrigation dispensing chamber C, and E1 has a threaded hole which does not extend into the second flow passage 2a”. Amended claim 11 is therefore interpreted to contain impermissible new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has been amended to recite that the conduit profile is provided with “a coupling arrangement configured to couple the conduit profile to the indoor cultivation facility and/or with a coupling arrangement for fastening the conduit profile to an implement intended for the irrigation of plants.” As presently phrased, indented, and punctuated, it is unclear whether the conduit profile is being provided with a first and/or a second coupling arrangement wherein the first connects the conduit profile to the facility and the second connects the profile to the implement, or if the conduit profile is provided with only one coupling arrangement, wherein this coupling arrangement is configured to couple the conduit profile to A: the indoor cultivation facility and/or B: with a second coupling arrangement for fastening the conduit profile to an implement intended for an irrigation of plants. Due to the ambiguity of the limitation, the claim is rendered indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0347841 to Wallace in view of US 2008/0049417 to Shouse et al.
Re: Claim 1. Wallace teaches an apparatus for controlling conditions in a facility (Abstract, Fig. 1, 10, conditioned space). With regards to the facility being an “indoor plant cultivation facility” it is interpreted that “indoor plant cultivation” is an intended use of the facility as there is no structure recited that is specific to indoor plant cultivation. Furthermore, the apparatus is not positively claimed in combination with the indoor plant cultivation facility but only that it is intended to be used with the same. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). While Wallace does not recite the facility is an indoor plant cultivation facility, it would be possible to arrange the conditioned space for such a purpose by merely placing plants inside the conditioned room. Wallace teaches that said apparatus comprises at least: 
a lighting system (paragraph [0039]). 
a hydronic cooling arrangement for lowering or impeding the rise of temperature in the
indoor cultivation facility (paragraph [0002]; Fig. 1), said hydronic cooling arrangement comprising:  
		a first pump (Fig. 1, 52, hydronic load circulator; paragraph [0078] - 38 is “pumped” by 52);
a cooling manifold providing a first circulation loop (Fig. 1, 8/16/38), wherein the cooling manifold is configured to cool the lighting system with cooling water (38, hydronic supply fluid) circulated in first circulation loop by the first pump (paragraph [0039] - the hydronic cooling system for the facility removes heat generated by the lighting system - under the broadest reasonable interpretation of the limitation, the cooling water in the first circulation loop can cool the electrical lighting system by removing excess ambient heat in the room generated by the lighting system and does not necessitate that the lighting system itself is configured to be hydronically cooled - e.g. as in the case of Shouse); 
a heat recovery arrangement for utilizing excess heat in the indoor plant cultivation facility, said heat recovery arrangement comprising:
one or more condenser dryers/coolers for collecting water and/or heat absorbed in an indoor air of the indoor plant cultivation facility (paragraph [0019]; Fig. 1, 32, energy transfer and ventilation device/42, hydronic coil-to-air heat exchanger), 
a second circulation loop (48/50 between and coupling 42 with 46/80) connecting the one or more condenser dryers/coolers to a heat storing system for circulating circulation water,
a heat storing system for storing the excess heat reclaimed by the heat recovery arrangement (46/80, thermal storage fluid tanks), which is accumulated in the cooling water circulated in the first circulation loop of the hydronic cooling arrangement and/or the circulation water circulated in the second circulation loop, 
a secondary circuit for circulating circulation water, which is independent with respect to the first circulation loop and/or the second circulation loop (see Examiner’s markup of Figure 1 of Wallace below); and 
a heat pump assembly coupled to the heat storing system and the secondary circuit for transferring the heat from the heat storing system into the secondary circuit (72, heat pump). 

    PNG
    media_image1.png
    798
    859
    media_image1.png
    Greyscale

Paragraph [0081] teaches that the heat pump assembly (72) actively removes heat from the heat storing system (46/80) by moving fluid through the load side of the heat exchanger within the heat pump. Paragraph [0082] teaches that the heat pump has a ground loop (i.e. second independent circuit) that is ran through a source side of the heat pump (72) to transfer heat between the storing system and the secondary circuit. As seen in Fig. 1 of Wallace, a bypass system (74, bypass valves; 76, bypass heat exchanger) is also provided in the system which couples the secondary circuit with the fluid in the storage tanks. The present claims recite that the secondary circuit is “independent” with respect to the circulation loops of the hydronic cooling arrangement and the heat recovery arrangement, however, a thorough review of the originally filed disclosure provides no explanation as to how “independent” should be quantified. Therefore, given the broadest reasonable interpretation of the term in context of the claim, it is interpreted that “independent” can be a temporary condition and/or a particular manner of operation of the system. As long as fluid is not directly coupled and actively flowing between the secondary circuit and the circulation loops, the claim limitation is interpreted to be met. In the instance of Wallace, the bypass system is optional such that the fluidically decoupled heat pump assembly (72) can always transfer heat via the load and source sides of the heat exchanger between the storing system and the secondary circuit. Alternatively, if “independent” was interpreted in the narrowest sense (i.e. the loops and circuit can never be fluidly coupled such that even the possibility of a bypass ever being opened is not independent), one of ordinary skill in the art would have recognized that Wallace teaches two distinct modes of operation and configurations of the apparatus: both active heat transfer via the heat pump assembly and passive heat transfer via the bypass system. As these distinct configurations and modes of operation are not taught to be capable of being performed simultaneously by the apparatus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the apparatus entirely without the bypass system for passive heat transfer, such that the secondary circuit is always fluidically decoupled from the first and second circulation loops in the respective load and source sides of the heat transfer pump and the apparatus always operates in the active mode, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. It has also been held that omission of an element and its function is obvious if the function of the element is not desired. In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	However, Wallace does not expressly disclose that the lighting system includes:
an array of two or more electrical lighting fixtures, 
one or more electrical components providing a lighting function, wherein the one or more electrical components are included in each of said electrical lighting fixtures, and the cooling manifold is configured to cool the lighting fixtures included in the lighting system with cooling water conducted in the manifold (in the narrower sense that the lighting system is designed specifically to be cooled hydronically such as in the manner of Shouse).
Shouse et al. teach a lighting system (See Abstract; Figs. 1-5) comprising a lighting fixture (100, water cooled growing light) comprising one or more electrical components providing a lighting function (170, LED). Shouse teaches that the lighting system is hydronically cooled by water flowing through a cooling manifold (150, 160) coupled to the light source. Shouse teaches that the lights are for use in horticultural growing of plants (paragraph [0002]) and that the hydronic cooling offers the advantages of greater productivity, efficiency, reduced ventilation requirements, and year-round operation in all weather conditions (paragraphs [0006]-[0010]). 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to couple hydronically cooled lights as taught by Shouse et al. into the cooling circuits (16) of the facility taught by Wallace to increase the heat transfer rates between a generic lighting system which radiates heat absorbed by the system of Wallace into a convective/conductive radiation which would be more efficient. It would be trivial to one having ordinary skill in the art to splice the conduits of Shouse into the manifold (8) of Wallace in order to provide a circulation loop that removes the heat from the lighting system as well as the heat from the indoor air as already taught by Wallace. Furthermore, it would have been obvious to one of ordinary skill in the art to provide a plurality of lights as taught by Shouse in combination with the system taught by Wallace, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
***See Markups of Fig. 1 of present application in view of similarly shaded and labelled markups of Fig. 1 of Wallace and Fig. 1 of Shouse in the obviousness combination. A denotes the lighting system, B denotes the hydronic cooling arrangement, C denotes the heat recovery arrangement, D denotes the heat pump assembly, and E specifically denotes the secondary, independent circuit of the heat recovery arrangement. 

    PNG
    media_image2.png
    597
    912
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1056
    856
    media_image3.png
    Greyscale


Re: Claim 2. Wallace in view of Shouse render obvious the apparatus according to claim 1 as outlined above. Wallace teaches that each of the condenser dryer/cooler (32/42) comprises a heat exchanger (42, Hydronic Coil-to-Air Heat Exchanger) for heating outlet air (24, conditioned air; paragraphs [0076]-[0077]) of the condenser dryer/cooler with circulation water being circulated from the secondary circuit into the heat exchanger by the heat pump assembly and/or from the return side of the first circulation loop of the hydronic cooling arrangement.
Re: Claim 3. Wallace in view of Shouse render obvious the apparatus according to claim 1 as outlined above. The heat pump assembly of Wallace is taught to comprise one or more water-to-water heat pumps (secondary circuit, see markup above, comprises ground source heat pumps, 64/66, which are taught to be water-to-water (W-W) heat pumps in paragraph [0035]). 
Re: Claim 4. Wallace in view of Shouse render obvious the apparatus according to claim 1 as outlined above. In Figures 1 of Wallace, the cooling arrangement's cooling manifold (16) comprises a heat conductive cooling conduit or profile, which extends through the floor and/or ceiling of the room. This is interpreted to be configured to extend among the plants in the indoor plant cultivation facility as neither the plants nor the facility are positively claimed but placing plants inside the room would appear to meet the limitation as required. As outlined above, coupling the lighting system of Shouse into this manifold would cool at least the light-producing components of lighting fixtures because of heat generated thereby while producing the light. Wallace also outlines that the cooling manifold (16) has a supply side (8) and a return side (40) connected to the heat storing system of the heat recovery arrangement (46/80). However, Wallace does not expressly disclose that the cooling manifold has a conduit manufactured from a plastic, metallic and/or magnetic material, or that the conduit has substantially continuously with a constant cross-section throughout the facility. With regards to manufacturing the cooling manifold conduit from plastic, metallic, and/or magnetic material, Examiner gives Official Notice that all of those materials are incredibly well-known in the HVAC art and in hydronic cooling systems. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the conduit from metallic, plastic and/or magnetic materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. With regards to the substantially continuous constant cross-section of the conduit, Wallace only shows the conduit diagrammatically but makes no explicit mention of cross-section. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Re: Claim 7. Wallace in view of Shouse render obvious the apparatus according to claim 1 as outlined above. Wallace teaches that the one or more condenser dryers/coolers (32/42) are supplied via the second circulation loop (44,50) by a second pump (54) with the circulation water being conducted from the heat storing system of the heat recovery arrangement (46), the one or more condenser dryers/coolers further comprise a collection space containing condensation water and cooling water (paragraphs [0075]-[0076] - 32/42 dehumidifies the indoor facility by removing vapor from the air - a collection space is therefore necessitated), the former having condensed therein from the indoor cultivation facility’s indoor air, and a connecting pipe (48) coupled to the heat storing system (46) for conveying the circulation water and heat, accumulated in the collection space, into the heat storing system.
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.
On page 9 of Applicant’s Remarks, it is alleged that the “heat storing system” interpreted under 35 USC 112(f) should be read as “a water tank” and “a heat storage unit and/or the like for storing the heat.” Applicant’s attention is drawn back to the Non-Final Office Action mailed 1/8/2021 wherein the original claim recited “heat storage unit and/or the like for storing heat” and how those terms were not defined. Applicant is advised that only the water tank is a recognized structure whereas the other two terms are essentially meaningless because the structure(s) are indeterminable. If Applicant’s traversal of the interpretation is maintained on this ground, a rejection under 35 USC 112(a) is then necessitated again. 
On page 10 of Applicant’s Remarks, it is alleged that the rejections of claims 9-11 with regards to “vacuum space” were clarified in the previous Response filed on 1/3/2022. Examiner respectfully disagrees and draws the Applicant’s attention back to the Response to Arguments in the prior Non-Final Office Action mailed on 1/20/2022 in combination with the rejection of the claims in the same action that rebut the Applicant’s assertion. The rejections are maintained. 
On pages 12-15 of Applicant’s Remarks, it is alleged that reciting that the intended use of the structure(s) in the claimed limitations differentiates from Wallace in view of Shouse. Applicant alleges that Wallace only uses external sources for heating and chilling and does not reclaim excess heat using the apparatus. Applicant alleges that the source flow between the storage and secondary circuit in Wallace and amended claim 1 are opposite. In the Applicant’s apparatus as claimed, heat generated by the lights is removed via circulating water in the first circulation loop and stored in the heat storing system; as the heat is transferred from the lights into the tank, cool circulating water is returned to the lights to thereby remove more heat. Heat in the ambient indoor air of the facility is also removed via the second circulation loop and stored in the heat storing system in the same manner with hot water being dumped into the tank and cold water returning back to the condenser dryer/cooler(s). The heat from the heat storing system tank is then transferred to the second independent circulation circuit via a heat pump assembly. In order for heat to continuously be removed, the secondary circuit must be taking heat supplied from the heat storing tank and returning cold water from somewhere else (i.e. whatever the heat pump assembly is coupled to whether that is a ground source, heat sink, etc.). As outlined above, Wallace teaches that heat is removed from the room via the radiant heating and cooling system installed in the floor and ceiling which is commensurate with the claimed manifold forming a first circulation loop ([0074], [0078]). Wallace also teaches that heat is removed from the air via the condenser dryer/coolers via the second circulation loop and sent to the heat storing tanks ([0075]). The heat in the room is also transferred from the first cooling loop into the storing tanks ([0076]). The water tanks are also connected to a secondary independent circuit via the heat pump assembly (72) such that heat from the first and second circulation loops stored in the water tanks is dumped into the ground ([0081]-[0082]). As Wallace teaches a mode wherein the ground water secondary circuit is fluidically decoupled from the water tanks, the heat from line 70 into the heat pump is transferred into the ground water and colder water is returned from the heat pump via the line extending horizontally from 72 and joining the T-valve 78 which is coupled to both tanks 46 and 80. There is no pumping of water from the ground into the first and second circulation loops in at least one mode of operation of Wallace as outlined above. The allegation that the water from the ground is flowing opposite to the claimed invention is incorrect because the loop from the heat storing tanks to the heat pump assembly 72 is fluidically decoupled and independent from the ground/external source. Both the presently claimed invention and Wallace in view of Shouse operate in the same manner to take heat from the room and remove it from the circulation loops therein. The amended rejections above are therefore maintained. 
Allowable Subject Matter
Claims 5, 6, and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647     

/MONICA L PERRY/Primary Examiner, Art Unit 3644